1    WRIGHT, FINLAY & ZAK, LLP
     Christina V. Miller, Esq.
2    Nevada Bar No.12448
     Joseph A. Dragon, Esq.
3    Nevada Bar No. 13682
     7785 W. Sahara Ave., Suite 200
4    Las Vegas, NV 89117
5    (702) 475-7964; Fax: (702) 946-1345
     jdragon@wrightlegal.net
6    Attorneys for Plaintiff, U.S. Bank, National Association, as Trustee for Asset Backed Securities
     Corporation Home Equity Trust, Series 2005-HE2, Asset Backed Pass-Through Certificates,
7    Series 2005-HE2
8
                                UNITED STATES DISTRICT COURT
9
                                       DISTRICT OF NEVADA
10
11   U.S. BANK, NATIONAL ASSOCIATION,                 Case No.: 2:17-cv-01866-APG-NJK

12                                                    Consolidated with:
                   Plaintiff,
13
                                                      2:18-CV-00457-APG-PAL
14          vs.
                                                      STIPULATION AND ORDER TO
15   ANTIGUA MAINTENANCE                              EXTEND TIME FOR U.S. BANK, N.A. TO
     CORPORATION, et al.                              RESPOND TO RESPOND TO EAST
16                                                    CACTUS 2017’S OPPOSITION TO
                   Defendants.                        MOTION FOR SUMMARY JUDGMENT
17                                                    [ECF NO. 134] AND TO EXTEND TIME
     AND ALL RELATED AND                              FOR EAST CACTUS 2071 TO RESPOND
18   CONSOLIDATED CLAIMS                              TO U.S. BANK, N.A.’S OPPOSITION TO
                                                      EAST CACTUS 2071’S MOTION FOR
19                                                    SUMMARY JUDGMENT[ECF NO. 133]
20
            COMES NOW, Plaintiff, U.S. Bank, National Association, as Trustee for Asset
21
22   Backed Securities Corporation Home Equity Trust, Series 2005-HE2, Asset Backed Pass-

23   Through Certificates, Series 2005-HE2 (hereinafter, “ U.S. Bank” ), by and through their
24   attorneys of record, Christina V. Miller, Esq and Joseph A. Dragon, Esq. , of the law firm of
25
     Wright, Finlay & Zak, LLP; and Defendants, East Cactus 2071 Trust (hereinafter, “Defendant,”
26
     “East Cactus” or “Buyer”), by an through its attorneys of record Luis A. Ayon, Esq. of the law
27
28   office of Ayon Law , PLLC, hereby stipulate as follows:




                                                Page 1 of 4
            On April 2, 2019, the Buyer filed a response to U.S. Bank’s Motion for Summary
1
2    Judgment (ECF No. 134), with a Reply due on April 16, 2019. Further, U.S. Bank filed a

3    Response to Buyer’s Motion for Summary Judgment (ECF No. 133) on April 2, 2019, with a
4
     Reply due on April 16, 2019. The parties hereby agree to extend the deadline for U.S. Bank and
5
     the Buyer to file and serve their respective Replies from April 16, 2019 to May 10, 2019.
6
7           This is the parties’ first request for extension of this deadline, and is not extended to

8    cause any delay or prejudice to any party.
9
     DATED this 12th day of April, 2019.                DATED this 12th day of April, 2019.
10
     WRI GHT, FI NLAY & ZAK, LLP                        AYON LAW, PLLC
11
      /s/ Joseph A. Dragon, Esq._______                 /s/ Joseph A. Dragon, Esq.
12                                                      L UIS A. A YON, ESQ.
     Christina V. Miller, Esq.
     Nevada Bar No. 12448                               Nevada Bar No. 9752
13                                                      E-Mail: laa@ayonlaw.com
     Joseph A. Dragon, Esq.                             8716 Spanish Ridge Avenue, Suite 115
14   Nevada Bar No. 13682                               Henderson, Nevada 89148
     7785 W. Sahara Ave., Suite 200                     Attorneys For Defendant/Counter-Claimant
15
     Las Vegas, NV 89117                                East Cactus 2071 Trust
16   (702) 475-7964; Fax: (702) 946-1345
     cmiller@wrightlegal.net
17   jdragon@wrightlegal.net
     Attorneys for Plaintiff, U.S. Bank, National
18
     Association, as Trustee for Asset Backed
19   Securities Corporation Home Equity Trust,
     Series 2005-HE2, Asset Backed Pass-Through
20   Certificates, Series 2005-HE2
21
22
                                         ORDER
23
            IT IS HEREBY ORDERED that U.S. Bank and East Cactus 2071 Trust shall have until
24
     May 10, 2019, to file and serve their respective Replies to (ECF No.’s 133 and 134).
25
26          IT IS SO ORDERED.
                                           UNITED STATES DISTRICT COURT JUDGE
27
     Respectfully Submitted by:                   Dated: April 16, 2019.
28
     WRIGHT, FINLAY & ZAK, LLP



                                                  Page 2 of 4
1
     /s/_Joseph A. Dragon, Esq.___
2    Christina V. Miller, Esq.
     Nevada Bar No.12448
3    Joseph A. Dragon, Esq.
     Nevada Bar No. 13682
4    7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
5    (702) 475-7964; Fax: (702) 946-1345
6    jdragon@wrightlegal.net
     Attorneys for Plaintiff, U.S. Bank, National Association, as Trustee for Asset Backed Securities
7    Corporation Home Equity Trust, Series 2005-HE2, Asset Backed Pass-Through Certificates,
     Series 2005-HE2
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                Page 3 of 4
